Per Curiam.

The tenant leased premises belonging to the landlords on the 15th day of October, 1922, and agreed to pay a rental of twenty-five dollars per month. She paid that rent for one month in advance but refused to pay the same rent the following month. The landlord thereupon brought summary proceedings for nonpayment of rent. The trial justice after a somewhat informal hearing fixed the rental at twenty dollars per month. The tenant is concededly hable for the full rental she agreed to pay unless she can take advantage of the provisions of the rent laws, and under the authority of the decision of the Appellate Division in the case of Farnham Realty Corp. v. Posner, 200 App. Div. 827, we are cons0trained to hold that the rent laws do not apply to tenants whose occupation of the premises began after October 1, 1920, and we cannot find that the enactment of the amendment by chapter 664 of the Laws of 1922 has changed the rule announced by the Appellate Division.
• Final order modified by striking therefrom the provision fixing the amount of rent, and as so modified affirmed, with five dollars costs to appellant.
Present: Lehman, Lydon and Burr, JJ.
Order modified.